TREE CAPITAL LLC CODE OF ETHICS INTRODUCTION Tree Capital LLC (“Tree Capital” or the “Advisor”) has adopted this Code of Ethics (Code) in accordance with rule 204A-1 of the Investment Advisers Act of 1940 (the “Adviser’s Act”). The Advisor has developed this Code to promote the highest levels of ethical conduct among our partners and employees (“Employees” or “you”). Among the purposes of the Code are to: (1) educate Employees regarding Tree Capital’s expectations and the laws governing their conduct; (2) remind Employees that they are in a position of trust and must act with complete propriety at all times; (3) protect the reputation of Tree Capital; (4) guard against violation of the securities laws; (5) protect Tree Capital’s Clients by deterring misconduct; and (6) establish procedures for Employees to follow so that the Advisor can assess whether our Employees are complying with the firm’s ethical principles. PART 1.GENERAL PRINCIPLES Tree Capital has entered into a fiduciary relationship with our Clients. The term “Client” refers to all private funds managed by Tree Capital and also includes any discretionary managed accounts we may manage for third party Clients (“Managed Accounts”).The Adviser owes each Client the utmost duty of loyalty, good faith, and fair dealing. As Employees of Tree Capital, you are obligated to uphold these important duties. Tree Capital embraces the following general principles with respect to the conduct of each of its Employees when acting on behalf of Tree Capital or in any capacity that affects the interests of Tree Capital’s Clients: 1. The duty at all times to place the interests of our Clients first; 2. The requirement that all personal securities transactions be conducted consistent with this Code of Ethics and in such a manner as to avoid any actual or potential conflict of interest or any abuse of your position of trust and responsibility; 3. The fundamental standard that Tree Capital personnel should not take inappropriate advantage of their positions; 4. The fiduciary principle that information concerning the identity of security holdings and financial circumstances of Clients is confidential; 5. The principle that Tree Capital and its personnel will exercise independent, unbiased judgment in the investment decision-making process; and 6. The importance of acting with honesty, integrity and professionalism in all aspects of our business. These general principles govern all conduct, whether or not the conduct also is covered by more specific provisions below.We expect all of our Employees will abide by this Code both in word and in spirit.Failure to comply with this Code is a serious matter that may result in disciplinary action, up to and including termination of employment. If you have any questions or need clarification regarding what the Code does and does not permit, please do not hesitate to contact Tree Capital’s Chief Compliance Officer (“CCO”). PART 2.SCOPE OF THE CODE The Code addresses the personal trading and other securities-related conduct of Tree Capital’s Employees and is an integral part of the Advisor’s compliance program.The Advisor has developed other compliance policies and procedures, some of which may be applicable to you.Tree Capital’s CCO or other personnel will notify you regarding the other compliance policies and procedures to which you must adhere. A.Persons Covered by the Code This Code applies to each of Tree Capital’s Employees, all of whom the Advisor deems to be “Access Persons” for purposes of this Code.Certain provisions of this Code also apply to the “Family Members” of Access Persons.The term “Family Members” includes an Access Person’s spouse, domestic partner, minor children, and relatives by blood or marriage living in the person’s household (including an adult child, stepchild, grandchild, parent, stepparent, grandparent, sibling, or in-laws). The Advisor’s CCO may designate additional persons as Access Persons subject to the Code from time to time as appropriate, such as independent contractors or consultants. B.Securities Covered by the Code The term “Covered Security” as used in this Code means any stock, bond, warrant, future, exchange-traded fund, closed end fund, investment contract or any other instrument that is considered a “security” under the Advisers Act.The term “Covered Security” is very broad and includes instruments and products such as: (1) options on securities, on indexes, and on currencies; (2) all kinds of limited partnerships; (3) open-end mutual funds advised or sub advised by Tree Capital; (4) foreign unit trusts and foreign mutual funds; and (5) private investment funds, hedge funds, and investment clubs. The term “Covered Security” does NOT include: (1) direct obligations of the U.S. government; (2) bankers’ acceptances, bank certificates of deposit, commercial paper, and high quality short-term debt obligations, including repurchase agreements; (3) shares issued by money market funds; (4) shares of open-end mutual funds not advised or sub advised by Tree Capital; and (5) shares issued by unit investment trusts that are invested exclusively in one or more open-end funds. The Code governs any “Covered Security” in which you, as an Access Person, have any direct or indirect beneficial interest, including interests in a trust, partnership, or retirement plan.For purpose of this Code, you are presumed to have a “beneficial interest” in securities or accounts held by your Family Members – See definition in Part 2.A. above. PART 3.STANDARDS OF BUSINESS CONDUCT You are required to comply with certain standards of business conduct in accordance with Tree Capital’s fiduciary obligations to our Clients. A.Compliance with Laws and Regulations You must comply with all applicable federal securities laws.You are not permitted, in connection with the purchase or sale (directly or indirectly) of a security held or to be acquired by a Tree Capital Client: 1. To defraud the Client in any manner; 2. To mislead the Client, including by making a statementthat omits material facts; 3. To engage in any act, practice or course of conduct which operates or would operate as a fraud or deceit upon the Client; 4. To engage in any manipulative practice with respect to the Client; or 5. To engage in any manipulative practice with respect to securities, including price manipulation. B.Conflicts of Interest As a fiduciary, Tree Capital has an affirmative duty of loyalty, honesty, and good faith to act in the best interest of our Clients.There are many types of potential conflicts of interest.For example, a conflict of interest occurs when the personal interest of an employee interferes (or could potentially interfere) with the employee’s responsibilities to the Advisor and its Clients.The Advisor strives to identify and avoid conflicts of interest with Clients and to fully disclose all material facts concerning any conflict that does arise with respect to any Client.All Employees should strive to avoid conflicts of interest and any situation that may have the appearance of a conflict or impropriety. 1. Conflicts Among Client Interests. You are prohibited from inappropriatefavoritism of one Client over another Client that would constitute a breach of fiduciary duty. 2. Competing with Client Trades. You are prohibited from using knowledgeabout pending or currently considered securities transactions for Clients to profit personally (directly or indirectly) as a result of such transactions, including by purchasing or selling such securities – referred to as “front running.” Conflicts raised by personal securities transactions also are addressed more specifically below. 3. Disclosure of Personal Interest. Employees who make investment decisions for Clients, provide information or advice to portfolio managers, or help execute and/or implement a portfolio manager’s decision (“Investment Personnel”) are prohibited fromrecommending, implementing, or considering any securities transaction for a Client without having disclosed any material beneficial ownership, business or personal relationship, or other material interest in the issuer or its affiliates, to the CCO. If the CCO deems the disclosed interest to present a material conflict, the CCO will approve and sign off on any decision-making process regarding the securities of that issuer. This provision applies in addition to Tree Capital’s quarterly and annual personal securities reporting requirements set forth in Section D below. 4. Referrals/Brokerage. You are required to act in the best interests of Tree Capital’sClients regarding execution and other costs paid by Clients for brokerage services. You must strictly adhere to Tree Capital’s policies and procedures regarding brokerage (including best execution, soft dollars, and directed brokerage, if applicable). 5. Vendors and Suppliers. You must disclose to the CCO any personalinvestments or other interests in vendors or suppliers with respect to which that person negotiates or makes decisions on behalf of the firm. If you have such an interest, it is within the CCO’s sole discretion to prohibit you from negotiating or making decisions regarding Tree Capital’s business with those companies. 6. No Transactions with Clients. You are not permitted to knowingly sell to, orpurchase from, a Client any security or other property, except that you may purchase securities issued by a publicly-traded Client, subject to the personal trading procedures described below in Section D. C.Insider Trading You are prohibited from any trading, either personally or on behalfof others, while in possession of material, nonpublic information. You are prohibited from communicating material nonpublic information to others in violation of the law.Additionally, all Employees who come into contact with material nonpublic information are subject to Tree Capital’s prohibitions on insider trading and any potential sanctions. See Tree Capital’s Prevention of Insider Trading Policy for more information. Insider trading is a very serious matter. Penalties for violating Tree Capital’s insider trading policy may include (in addition to termination of employment) civil injunctions, permanent bars from employment in the securities industry, civil penalties up to three times the profits made or losses avoided, criminal fines, and jail sentences. D.Personal Securities Transactions You (and your Family Members) are required tostrictly adhere to Tree Capital’s policies and procedures regarding personal securities transactions in covered securities. 1. General.You are prohibited from trading Latin American Securities. 2. Limited or Private Offerings – Pre-Clearance.Prior written approval by the CCO isrequired before you purchase, sell or transfer securities in a limited offering (e.g. private placement). The CCO shall consider among other factors in approving such a transaction, whether the investment opportunity should be reserved for Clients, and whether the opportunity is being offered to you by virtue of your position with Tree Capital. (See Limited or Private Offering Request Form - COE Schedule 4). 3. Initial Public Offering – Prohibition. Employees are generallyprohibited from acquiring any securities in an initial public offering. Any exceptions to this general prohibition are subject to pre-clearance and appropriate documentation by the CCO. 4. Excessive Trading. Employees (and their Family Members) must not conduct excessive trading in their personal securities accounts.Employees and their Family Members are prohibited from effecting more than ten (10) securities transactions (purchases, sales or transfers) in all personal securities accounts within a thirty day period. PART 4. COMPLIANCE PROCEDURES A.
